I agree with the principle opinion's determination that the appellant should be allowed to withdraw his guilty plea. However, I predicate my belief on a slightly different ground. The record indicates that the appellant entered his guilty plea based on a plea agreement that inexplicably called for the prosecutor to recommend a sentence that was unauthorized by the relevant sentencing law. The prosecutor recommended an eighteen-month "suspended" sentence and community control. Because the Bill of Information alleged that this was the appellant's fourth OMVI offense in six years, he could only receive a mandatory term of sixty days "local incarceration" and up to five years community control sanctions (which could include twelve months in jail, less the mandatory term) See P.C. 2929.13(G)(1) and 2929.16 (A)(3). Accordingly, I believe the trial court abused its discretion in denying the appellant's motion.